Citation Nr: 1631282	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-25 597	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his July 2014 substantive appeal, the Veteran requested to testify before the Board at a videoconference hearing.  The requested hearing was scheduled for June 30, 2016, and the Veteran received notice of the hearing in a May 2016 letter.  In June 2016, the Veteran withdrew the request for a hearing and asked the Board to "make a decision based on evidence previously submitted," in writing.  Therefore, the Board shall proceed with a decision in this case.  38 C.F.R. § 20.704(e) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT 

The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

Information received from the National Personnel Records Center (NPRC) establishes that the Veteran's complete service treatment records (STRs) are not available due to their possible destruction during a fire in July 1973.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Where STRs are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the United States Court of Appeals for Veterans Claims (the Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1. Vet. App. 190, 193 (1991).

VA has made full and reasonable efforts to locate other sources for the Veteran's STRs.  VA informed the Veteran of the potential destruction of his STRs on multiple occasions and asked him to complete a National Archives and Records Administration (NARA) form in September 2012 and December 2014 to allow VA to locate other relevant service records.  The Veteran did not respond to these requests.  There is no other information in the record indicating any other sources of STRs. VA has provided the Veteran with examples of the types of evidence he could provide to support his claim, including lay and medical evidence.  VA has also made attempts to obtain the Veteran's complete post-service treatment records.  Requests were made to Dr. J.S.-the private physician listed on the claim for service connection-on September 2012 and December 2012, but no response to these requests for records was ever received.  See 38 C.F.R. § 3.159(c)(1) (providing that VA's duty to assist in obtaining records not in the custody of a Federal department or agency includes reasonable efforts generally consisting of an initial request for records and at least one follow-up request).  The Veteran was notified via a December 2012 correspondence that its requests to Dr. J.S. were unfruitful. 

A VA examination in this case is also not required.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the record does not contain any competent medical or lay evidence of current hypertension or persistent or recurrent symptoms of hypertension.  Thus, a VA examination is not necessary.  

For the reasons set forth above, the Board finds that VA has complied with its notification and assistance requirements.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection can be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Analysis

The Veteran contends that service connection is warranted for hypertension on a direct or secondary basis as due to active duty service, or in alternative, as related to service-connected disability.   The Veteran avers that hypertension was identified and treated during service and that he currently suffers from the condition.  

After review of the evidence, the Board finds the record is devoid of a competent medical diagnosis of current hypertension and the relevant lay evidence is of insufficient probative value to establish the presence of a current disability, thus, the first element of service connection-a current disability-is not met. 

The Veteran's service and post-service treatment records are entirely negative for evidence of hypertension.  As noted above, the Veteran's complete service records are not available for procurement, but the claims file contains a copy of the April 1954 separation examination.  At that time, the Veteran's blood pressure was measured as 122/74.  There is no competent credible evidence that this reading is abnormal.  There is also no indication that the Veteran experienced any blood pressure abnormality at any time during active military service and his heart and vascular system were noted as normal upon his separation examination.  Similarly, the record does not contain any post-service medical evidence establishing a current diagnosis of hypertension.  Therefore, service and post-service medical records are entirely negative for complaints, treatment, or a diagnosis of hypertension.  

The Board has considered the Veteran's statements that he has hypertension and notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Board finds that the Veteran is not competent to diagnose the presence of hypertension.  He is competent to identify and explain the symptoms that he observes and experiences, but the disability on appeal requires more than simple observation of symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  For VA purposes, the diagnosis of hypertension or isolated systolic hypertension must be confirmed by objective blood pressure readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension is, by its nature, a complex disability and requires specialized training and equipment to properly diagnose.  The VA has provided suggestions for lay evidence that would bolster his claim via correspondence; yet, the Veteran has not provided any specific statements in support of his claim describing symptoms associated with hypertension.  Despite VA's multiple attempts to assist retrieval of private health care records, no such records of diagnosis or treatment of the condition have been obtained.  The Veteran does not have the training necessary to diagnose himself with hypertension and he has not provided any statements describing the symptoms he may experience.  Thus, his lay statements are not competent evidence sufficient to establish the presence of current and chronic hypertension. 

In sum, the Board finds that the preponderance of the evidence weighs against the claim.  There is no evidence of hypertension on the Veteran's separation from service examination, and the record contains no post service records noting a diagnosis, abnormality, or treatment related to the claimed condition.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, the pertinent question is whether the Veteran has had hypertension at any time during the pendency of his claim.  In this case, proof of a diagnosis of hypertension is absent.  The record is devoid of a diagnosis or treatment for hypertension during or after service and the weight of the evidence is against a finding of current hypertension.  As competent evidence does not establish the presence of hypertension, service connection is therefore not possible as directly due to service, on a presumptive basis as a chronic disease, or secondary to any service-connected disability.  See 38 CFR 3.307, 3.309, 3.310; Allen, 7 Vet. App. 439.

Accordingly, the preponderance of the evidence is against the claim and it is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


